Citation Nr: 1745683	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-35 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1970.  He died in June 2008 and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the appellant testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record. 

In January 2016, the Board remanded the appeal for additional development. Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in June 2017, and such opinion was obtained in August 2017. Later that month, the appellant and her representative were provided a copy of the opinion and afforded an opportunity to submitted additional evidence and/or argument.  In September 2017, the appellant's representative submitted additional argument on her behalf.


FINDINGS OF FACT

1. The Veteran's death certificate lists the immediate cause of death as cardiopulmonary arrest due to or as a consequence of malignant melanoma with metastases to the brain, lungs, and liver.

2. At the time of the Veteran's death, service connection was not in effect for any disability.

3. A disability of service origin did not cause or contribute to the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the appellant at every stage in this case such that no prejudice results to her in the adjudication of her appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Neither the appellant nor her representative has alleged any deficiency with respect to VA's duties to notify or assist in connection with the instant appeal. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

The appellant asserts that the cancer that caused the Veteran's death is the result of exposure to herbicide agents during his Vietnam service and/or exposure to the sun during such service. She also contends that the Veteran's cause of death was related to sarcoidosis caused by exposure to asbestos during service.

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially; combined to cause death; aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injuries primarily causing death.  38 C.F.R. § 3.312(c)(3).

Minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

At the time of the Veteran's death, service connection was not in effect for any of the causes of death listed on his death certificate.  In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, to include malignant tumors and sarcoidosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran did not manifest a malignant tumor, to include melanoma, until decades after his military service and there has been no allegation of a continuity of symptomatology.  Furthermore, sarcoidosis has not been shown to have caused or contributed to the Veteran's death.  Therefore, further consideration of presumptive service connection is not warranted.  

In addition to the foregoing, relevant laws and regulations provide that a veteran who served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  In the instant case, the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.  Furthermore, in the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree. 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  However, none of the conditions listed on the Veteran's death certificate are acknowledged to be presumptively related to herbicide exposure. 

The appellant has also alleged that the Veteran's cause of death is related to in-service asbestos exposure.  In this regard, there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual). See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, Developing Claims for [Service Connection] for Asbestos-Related Diseases. 

The Manual provides that veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits. Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in June 2008 and his death certificate lists the immediate cause of death as cardiopulmonary arrest due to or as a consequence of malignant melanoma with metastases to the brain, lungs, and liver. At such time, he was not service-connected for any disabilities.

The Veteran's service treatment records (STRs) reveal that he reported that he had or was then having a tumor, growth, cyst, or cancer in his March 1969 Report of Medical History completed at the time of entry to service. However, no further details were noted and the contemporaneous March 1969 service examination revealed that the Veteran had a normal clinical evaluation for each item checked, including his lungs and chest. His April 1970 separation examination also revealed the same results as the March 1969 examination except that he had an abnormal clinical evaluation for identifying body marks, scars, and tattoos, which included a vaccination scar on his upper left arm and a tattoo on his right upper arm. His STRs otherwise reveal no complaints, treatment, or diagnoses referable to melanoma or sarcoidosis.

The Veteran's post-service treatment records show that he received treatment relating to melanoma and sarcoidosis before he passed away. Specifically, a July 2004 private treatment record noted that the Veteran had a history of melanoma that was excised from his back one year previously and that he had a diagnosis of non-caseating granulomas compatible with sarcoidosis due to his histologic, radiologic, and blood work findings. A January 2008 private treatment record indicated that the Veteran complained of shortness of breath and coughs, and had a chest CT completed, with findings noted as consistent with progression of metastatic disease. Furthermore, a February 2008 private treatment record revealed that the Veteran had a bronchoscopy with pre- and post- diagnoses of melanoma and sarcoidosis.

Pursuant to the January 2016 remand, an opinion was obtained in August 2016 to determine whether it was at least as likely as not that the cause of the Veteran's death was related to a disease attributable to service. At such time, the examiner opined that the Veteran's in-service herbicide exposure or treatments for any herbicide-related conditions less likely as not contributed to his death. In support thereof, the examiner explained that a review of the records did not show any herbicide-related illnesses and that the Veteran died from metastatic melanoma. The examiner also noted that the Veteran's other significant condition was sarcoidosis, but that it had a minimal impact on the ultimate cause of the Veteran's death and was not related to herbicide exposure. 

Furthermore, the examiner opined that the Veteran's in-service sun exposure or treatment for conditions related to such less likely as not contributed to his death. In this regard, the examiner reasoned that the Veteran spent 1 year and 21 days on active duty and that, although malignant melanoma was associated with sun exposure, such is due to exposure that is over many years and not over a short period of time. Thus, the examiner concluded that, given the Veteran's short duration of military service, in-service sun exposure was unlikely to have contributed to his development of melanoma. Lastly, the examiner opined that the Veteran's in-service asbestos exposure or any treatment for asbestos exposure less likely as not contributed to his death. In support thereof, the examiner noted that the records did not show any impairment suffered by the Veteran from an asbestos-related disease. The examiner also noted that, while the Veteran did have sarcoidosis, such disorder was considered idiopathic, which meant that there was no known cause.

However, while the examiner's opinion as to whether the Veteran's in-service sun exposure caused his melanoma was sufficient, the Board found that another opinion was needed to determine whether the Veteran's acknowledged in-service exposure to herbicide agents or asbestos caused his melanoma and whether sarcoidosis was a contributing factor to the Veteran's cause of death, and if such disorder was also caused by his in-service herbicide exposure or asbestos exposure. Consequently, the Board requested a VHA opinion, which was obtained in August 2017. 

At such time, the examiner determined that neither herbicides nor asbestos were associated with the occurrence of melanoma and that the increased UV light exposure which the Veteran possibly endured during his military service in latitudes lower than the latitudes of the territory of the United States was the only etiologic agent to consider. In this regard, the examiner included a medical article, which discussed the epidemiology and risk factors associated with melanoma and noted that he did not think that the increased intensity of UV light, the presence of reflected light from the sea, and the increased free time sun exposure over the one year of military service, had more likely caused the melanoma than the combined sun exposure during the other 42 years of life of the Veteran with a melanoma predisposition due to red hair. 

With regard to sarcoidosis, the examiner opined that it was less likely than not that sarcoidosis contributed to the Veteran's death. In support thereof, the examiner noted that there now was a plethora of reports of sarcoidosis occurring in patients with melanoma whose immune reaction was unblocked by an immune checkpoint inhibitor and he included a medical article titled "Sarcoidosis in Melanoma Patients: Case Report and Literature Review." The examiner also explained that the sarcoidosis reaction may have protected the Veteran from tumor spread for the first years after his melanoma diagnosis. The examiner further noted that the Veteran had a tattoo, which could trigger an immune response including sarcoidosis and that melanoma was sometimes associated with tattoos, but that such association was most likely due to coincidence rather than causality. The examiner also noted that sarcoidosis was neither associated with asbestos exposure nor herbicide exposure and that there was no indication that sarcoidosis was acquired during the Veteran's military service except the very distant possibility that it was related to his tattoo. Thus, the examiner concluded that sarcoidosis did not contribute to the Veteran's death, which was caused by disseminated metastatic melanoma. 

Based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's melanoma was at least as likely as not related to his military service, to include his in-service exposure to herbicides, asbestos, and sun. The Board also finds that sarcoidosis did not contribute to the cause of the Veteran's death. 

In this regard, the Board places great weight on the August 2016 opinion regarding the relationship between the Veteran's in-service sun exposure and melanoma, and the entirety of the August 2017 VHA opinion as they are predicated on a thorough review of the record. Such opinions clearly reflect consideration of the Veteran's medical records and provide a complete rationale supported by the evidence of record. Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, the Board accords great probative weight to the August 2016 and August 2017 opinions. Notably, there is no contrary competent evidence or opinion of record to refute such opinions.

Furthermore, although the appellant sincerely believes that the Veteran's cause of death was related to his military service, to include his in-service exposure to herbicides, asbestos, and sun, and also that his death was the result of sarcoidosis, the cause of his death is a complex medical matter requiring training and experience, which the appellant does not possess. In this regard, the Board notes that the appellant's occupation involves radiology registration; however, such does not make her competent to address the causation of melanoma or the relationship between sarcoidosis and cancer, which involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Additionally, the diagnosis of such diseases requires the administration and interpretation of specialized testing. 

Therefore, while lay persons are competent to provide opinions on some medical issues, in this case, the cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds the opinions of the VA examiners to be significantly more probative than the appellant's lay assertions.

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


